Exhibit 10.175

EMPLOYEE CONFIDENTIALITY,

INTELLECTUAL PROPERTY, NON-SOLICITATION AND

NON-COMPETITION AGREEMENT

This Employee Confidentiality, Intellectual Property, Non-Solicitation and
Non-Competition Agreement (“Agreement”) is effective by and between the Company
and Philip Osman (the “Employee”).

In consideration of Employee’s employment by the Company, and the payment of
salary to Employee and for other valuable consideration, the receipt and
adequacy of which Employee hereby acknowledges, Employee agrees (as either part
of or in addition to Employee’s regular duties) as follows:

1. Definitions: As used in this Agreement, the following terms have the meanings
indicated:

a. “Company” means Comverse, Inc. (“Comverse”) and, as appropriate, any
currently existing or future parent, subsidiary, or other affiliated entity that
directly or indirectly controls, is controlled by, or is under common control
with Comverse, and any of these companies’ successors and assigns, by which
Employee is now or hereafter employed. In the event that this Agreement is
assigned by Company to a person or company who contemporaneously employs
Employee, the “Company” shall thereafter be defined to mean and to refer to that
assignee.

b. “Company Competitor” has the meaning stated in Section 12 below.

c. “Confidential Information” means information in any medium, whether written,
oral, visual, electronic or other tangible or intangible form, consisting of
business, technical, financial, employment or personal information of the
Company or of any customer, vendor, consultant, advisor or other third party
with whom the Company has or is contemplating a business relationship or other
engagement (“Third Parties”), whether or not marked or otherwise identified as
confidential or proprietary. Confidential Information includes, but is not
limited to: data, technology, know-how, Inventions, Creative Works, discoveries,
designs, processes, formulations, models, equipment, algorithms, computer
programs and software, in object code and source code, and any derivative works,
modifications, fixes and enhancements thereto, cost information, interfaces,
technical documentation, product manuals, specifications, trade and business
secrets, marketing and business plans, forecasts, projections and analyses,
financial analyses and financial statements, sales, pricing and customer
information, employee and other personnel information or data, customer
technical requirements, requests for proposals, installation and service
procedures, maintenance and support programs, contracts, legal tactics and
attorney work product and information consisting of, concerning, or relating to,
research and development work, current, future, planned or proposed products and
pre-release devices. Confidential information does not include any information
that (a) was in Employee’s possession or known to Employee, without an
obligation to keep it confidential, before such information was disclosed to
Employee by the Company or Third Parties; or (b) is or becomes lawfully public
knowledge through a source other than Employee and through no fault of Employee.

d. “Creative Works” means any and all original works of authorship fixed in any
tangible medium of expression, including, but not limited to, writings,
compilations of data, charts, drawings, software, videos, photographs, music,
designs, and mask works, and further including, but not limited to, any other
subject matter for which copyright or mask work protection would apply,
specifically including original or revised designs, computer software,
advertising and marketing materials, instructional and procedural manuals, and
related documents and copies thereof.



--------------------------------------------------------------------------------

e. “Duly Authorized Representative” means an employee of the Company at the Vice
President level or higher.

f. “Employment” means the period of time, including the time prior to the date
signed below, during which Employee was or is employed, either full or
part-time, by any entity included within the definition of the Company.

g. “Intellectual Property Rights” means the collection of proprietary legal
rights in Inventions, Creative Works, Confidential Information, and other
related forms of intangible property that can be protected under various patent,
copyright, mask work, trademark, trade secret and know-how, and related laws.

h. “Inventions” means any and all discoveries, improvements, designs, and
inventions, whether or not patentable, including, but not limited to, any new or
improved products, processes, methods, machines, systems, computer software,
compositions of matter, and further including, but not limited to, any other
subject matter for which a patent or inventor’s certificate may be obtained.

2. Confidentiality: Employee acknowledges that, as a result of Employee’s
Employment, Employee will have access to Confidential Information and other
valuable rights of the Company. In addition to all duties and obligations
imposed by law on Employee, unless Employee has express prior written consent
from a Duly Authorized Representative of the Company or any attorney in the
legal department of the Company to do otherwise, Employee agrees that, except as
required by law: (i) Employee will treat as confidential and protect the secrecy
of any Confidential Information that may be made available to Employee,
(ii) Employee will not disclose, publish, or otherwise make any Confidential
Information known to the public or to any third party and (iii) Employee will
not use any Confidential Information for the benefit of any person or
organization (including Employee) other than the Company.

3. Termination and Return of Company Property:

a. Upon the termination of Employment for any reason, or at any other time that
the Company may request, Employee shall promptly deliver to the Company (and
shall not delete or destroy (other than Confidential Information that is on his
personal property and copies of which have been provided to the Company) all
Confidential Information and all Company property, including any originals and
all copies of any documents, records, data, software or other property, whether
stored on computers or in hard copy, obtained from the Company or a
third-party. Such property shall include everything obtained during and as a
result of Employee’s employment with the Company, other than documents related
to Employee’s compensation and benefits, such as pay stubs and benefit
statements. In addition, Employee shall also return any phone, facsimile,
printer, computer, personal digital assistant (PDA), or other items or equipment
provided by the Company.

b. Employee shall not access the Company’s computer systems after the
termination of Employee’s Employment.

c. If requested by the Company, Employee shall attend an exit interview upon
termination of Employment to ensure that Employee complies with the terms of
this Agreement.

 

2



--------------------------------------------------------------------------------

4. Third-Party Confidentiality:

a. Employee shall not disclose to the Company or induce the Company to use any
confidential or proprietary information belonging to persons not affiliated with
the Company, including any of Employee’s former employers. Employee also
acknowledges that the Company has disclosed to Employee that the Company is now,
and may be in the future, subject to duties to third parties to maintain
information in confidence and secrecy. By executing this Agreement, Employee
consents to be bound by any such duty owed by the Company to any third party.

b. Except for any prior obligations that Employee may have that are contained in
any previous agreements of which Employee has attached a copy hereto, Employee
represents that Employee is not subject to any agreement containing a
non-competition, non-solicitation, or any other restriction with respect to
(i) the nature of any services or business that Employee is being hired to
perform or conduct for the Company, or (ii) the disclosure or use of any
information that directly or indirectly relates to the business of the Company
or to the nature of any services that Employee expects to be performing for the
Company.

c. Employee further represents that Employee has not disclosed or used, and will
not disclose or use, during Employee’s Employment, any confidential information
that Employee acquired as a result of any previous employment or under a
contractual obligation of confidentiality before the commencement of Employee’s
Employment with the Company.

5. Submission of Inventions and Creative Works: Employee shall promptly submit,
to a designated representative of the Company, a written description of all
ideas, discoveries, improvements, designs, writings, and all Inventions and
Creative Works, whether or not patentable or copyrightable, that Employee may
conceive or make or author, either solely or jointly with others, at any time
during Employment, whether or not on Employee’s own time or with the Company’s
resources, that relate to the present or anticipated business, research, or
development of the Company; and Employee shall create, maintain, preserve, and
make available to the Company as part of the Company’s property, complete,
accurate, and up-to-date records, including but not limited to, correspondence,
prototypes, models, drafts, and other written or tangible data, of all such
inventive and creative activity. The Company shall promptly consider Employee’s
written request to maintain any such submission in confidence.

6. Ownership of Inventions: Employee hereby assigns and agrees to assign to the
Company all right, title, and interest in any Inventions Employee conceives or
makes, either solely or jointly with others, at any time during Employment, and
whether or not developed on Employee’s own time or with the Company’s resources,
and Employees agrees that ownership is and shall reside in the Company; EXCEPT,
however, that this assignment does not apply to, and Employee retains ownership
of, any Invention: (i) that does not relate to the present or anticipated
business, research, or development of the Company; and (ii) that Employee can
show did not involve the use of any equipment, supplies, facilities, or trade
secret information of the Company; and (iii) that did not result from any work
Employee performed for the Company; and (iv) that Employee developed entirely on
Employee’s own time. Any such Invention first reduced to practice within twelve
(12) months after termination of Employment shall be disclosed by Employee to
the Company and treated as if conceived during such Employment unless Employee
can establish specific events giving rise to the conception that occurred after
such Employment. Employee has specifically listed, in the space provided in
Section 9 of this Agreement entitled “List of All Employee Prior Intellectual
Property Rights”, any and all Inventions Employee conceived or made or acquired
prior to Employment, and Employee hereby disclaims ownership of and agrees not
to assert against the Company any rights in any Inventions not so listed. The
Company agrees to promptly consider Employee’s written request for a release of
any Invention for which this Agreement does not apply or in which the Company
has no commercial interest.

 

3



--------------------------------------------------------------------------------

7. Ownership of Creative Works: Employee acknowledges that all Creative Works
that are covered by the definition of a “work made for hire” under 17 U.S.C.
§ 101 of the U.S. Copyright Act of 1976 will be considered a “work made for
hire”, and the Company will be regarded as the author and owner of all
copyrights in any such works. As to any Creative Works that are not “works made
for hire” under the Copyright Act, such that Employee is regarded as the
copyright author and owner, Employee hereby assigns and agrees to assign to the
Company all right, title, and interest in any such Creative Works authored,
either solely or jointly with others, at any time during Employment, and whether
or not developed on Employee’s own time or with the Company’s resources, and
Employee agrees that ownership is and shall reside in the Company; EXCEPT,
however, that this assignment does not apply to, and Employee retains ownership
of, any Creative Works: (i) that do not relate to the present or anticipated
business, research, or development of the Company; and (ii) that Employee can
show did not involve the use of any equipment, supplies, facilities, or trade
secret information of the Company; and (iii) that did not result from any work
Employee performed for the Company; and (iv) that Employee authored entirely on
Employee’s own time. Employee has specifically listed, in the space provided in
Section 9 of this Agreement entitled “List of All Employee Prior Intellectual
Property Rights”, any and all Creative Works Employee has authored or acquired
prior to Employment that relate to the present or anticipated business,
research, or development of the Company, and hereby disclaims ownership of and
shall not assert against the Company any rights in any Creative Works not so
listed. The Company agrees to promptly consider Employee’s written request for a
release of any Creative Works for which this Agreement does not apply or in
which the Company has no commercial interest.

8. Cooperation: Both during and after Employment, Employee shall cooperate with
the Company and promptly review, sign, and return all documents, communicate all
pertinent information, and do anything else reasonably requested by the Company
to obtain, maintain, enforce, and defend its Intellectual Property Rights and to
vest in the Company all rights therein free of all encumbrances and adverse
claims. Employee will not be entitled to further compensation for these
services, except that Employee will be entitled to receive reasonable
compensation for the time reasonably required for such services rendered after
termination of Employment.

9. List of All Employee Prior Intellectual Property Rights: As required by
Sections 6 and 7, Employee hereby identifies all Inventions and Creative Works
conceived or made or acquired, either alone or jointly with others, prior to
Employment. Employee represents that this list is complete. If there is no
information listed, Employee represents that no such Inventions or Creative
Works exist.

 

[    ]    No Inventions [    ]    See Below:

 

 

 

[    ]    Additional sheets attached

 

4



--------------------------------------------------------------------------------

10. At-Will Employment: Employee understands and acknowledges that this
Agreement does not constitute an employment contract for a specific term, and
that Employee is free to resign from Employment and the Company is free to
terminate Employment at any time, for any or no reason, with or without notice,
except as otherwise stated in Employee’s offer letter.

11. Future Employment: During Employment and for a period of twelve (12) months
immediately following termination of Employment for any reason (voluntarily or
involuntarily), prior to accepting employment with any new employer that has
been, is, or plans to be engaged in competition with the Company, Employee will
inform such employer of the existence of this Agreement and provide such
employer with a copy. Employee authorizes the Company to forward a copy of this
Agreement to any actual or prospective new employer, and inform any actual or
prospective new employer of any concerns the Company may have about actual or
possible conduct by Employee that may be in breach of this Agreement.

12. Non-Competition: Employee shall not, during Employment and for a period of
twelve (12) months immediately following termination of Employment for any
reason (voluntarily or involuntarily), directly or indirectly engage in any
activity on behalf of a Company Competitor in any capacity relating to any
product(s) or service(s) on which Employee worked on behalf of the Company
during Employment or about which Employee had access to Confidential Information
during Employment. As used herein, “Company Competitor” means any person or
organization (including Employee acting independently) engaged in, or planning
to engage in, any of the businesses of the Company, specifically including any
activity related to the development, sale, production, manufacturing, marketing
or distribution of products or services which are in competition with the
Company’s then current or intended products or services. The restrictions under
this Section will be applicable in any state or country in which the Company
then conducts business or reasonably has plans to conduct business. It is not
the intent of these restrictions to bar Employee from employment in a
non-competitive capacity for any company whose general business is the
manufacture of communications equipment or delivery of communications services.

13. Non-Solicitation: Employee shall not, during Employment and for a period of
twelve (12) months immediately following termination of Employment for any
reason (voluntarily or involuntarily), directly or indirectly, engage in, assist
in, or be connected in any manner with: (i) the solicitation of business from
any of the Company’s clients or customers with whom Employee interacted as part
of Employment (except for and on behalf of the Company), nor any attempt to
induce any of the Company’s suppliers, licensees, clients, customers or other
business relations with whom Employee interacted as part of Employment to
withdraw from, or reduce their business with, the Company; or (ii) the
solicitation for employment, consulting, or contract work of any of the
Company’s employees, nor any attempt to induce any of the Company’s employees to
leave employment with the Company, without the express prior written consent of
a Duly Authorized Representative of the Company.

14. Remedies:

a. EMPLOYEE AGREES THAT THE DURATION AND GEOGRAPHIC SCOPE OF THE NON-COMPETITION
AND NON-SOLICITATION PROVISIONS SET FORTH IN SECTIONS 12 AND 13 ARE REASONABLE
AND ACCEPTABLE.

b. Employee recognizes that the obligations to assign certain Inventions and
Creative Works to the Company, not disclose or use Confidential Information, and
not to compete or solicit, are special, unique, and of extraordinary character,
for which an action at law for monetary damages would not be

 

5



--------------------------------------------------------------------------------

adequate in the event of a breach. Therefore, in the event of any actual or
threatened breach of those obligations, the Company shall be entitled, in
addition to any other remedies available to it, to specific performance, to
preliminary, temporary or permanent injunctive relief, or to any other equitable
relief that the court may find just and proper to enforce this Agreement, along
with recovering reasonable attorneys’ fees and costs of prosecuting any action.

c. In the event that an appropriate court determines that any provisions of
Sections 12 (Non-Competition) and 13 (Non-Solicitation), including the
provisions regarding duration, geographic scope, prohibited activities, or
otherwise, are unenforceable, the restrictions and limitations of these
paragraphs may be reduced or curtailed to the extent necessary to render them
enforceable and that those Sections shall remain in full force and effect for
the greatest time period and in the greatest area that would not render them
unenforceable. The Company and Employee intend Sections 12 and 13 to be a series
of separate covenants, one for each and every county of each and every state of
the United States of America and each and every political subdivision of each
and every country outside the United States of America where those provisions
are intended to be effective.

15. Assignment: Employee acknowledges that the services to be rendered by
Employee are unique and personal. Accordingly, Employee may not assign any of
Employee’s rights or delegate any of Employee’s duties or obligations under this
Agreement. The Company may assign its rights and delegate any of its duties or
obligations under this Agreement in its sole discretion.

16. Notices: Any notice required or desired to be given under this Agreement
shall be deemed given only if in writing sent by overnight carrier or
registered/certified mail as follows:

 

  •  

If to Employee: To Employee’s most recent home address provided to the Company.

 

  •  

If to Company: To Company’s then current mailing address and to the attention of
Vice President of Americas HR Service Center.

17. Applicable Law: This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without
reference to its principles of conflict of laws. This Agreement is intended to
supplement, and not supersede, any remedies or claims that may be available to
the Company under applicable law, including any claims asserting
misappropriation of trade secrets or unfair trade practices.

18. New York Courts and Jury Waiver: Any action to enforce arising out of, or
relating in any way to, any of the provisions of this Agreement must be brought
and prosecuted exclusively in such court or courts located in the State of New
York; and the parties consent to the jurisdiction of said court or courts
located in the State of New York and to service of process by registered mail,
return receipt requested, or by any other manner provided by law. TO THE FULLEST
EXTENT PERMITTED BY LAW, THE PARTIES HEREBY EXPRESSLY WAIVE THEIR RIGHT TO A
JURY TRIAL FOR ANY CLAIM RELATING TO RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT.

19. Severability: If any provision of this Agreement shall be held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect. If any provision is held invalid or unenforceable with respect
to particular circumstances, it shall nevertheless remain in full force and
effect in all other circumstances.

 

6



--------------------------------------------------------------------------------

20. Waiver: No waiver by either party of any breach or violation of any
provision of this Agreement shall operate or be construed as a waiver of any
subsequent breach or violation hereof. In the event that Employee believes that
employment otherwise in violation of this Agreement would not harm the Company’s
legitimate business interests, Employee may request the Company to waive certain
of the restrictions contained in this Agreement. Any such request shall be made,
pursuant to Section 16 of this Agreement, in writing to the Company’s Vice
President of Americas HR Service Center and shall identify the business with
whom the Employee seeks to associate and describe the duties that the Employee
seeks to perform. The Company has the sole discretion whether to grant such a
waiver. No waiver of any restrictions under this Agreement will be effective
unless in writing and signed by a Duly Authorized Representative of the Company.

21. Headings: The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

22. Survival:

a. Employee’s obligations under this Agreement and the Company’s rights under
this Agreement shall survive the termination of Employee’s employment with the
Company.

b. Employee’s obligations hereunder shall continue in full force and effect in
the event that Employee’s job title or responsibilities or other conditions of
Employment with the Company change subsequent to the execution of the Agreement,
without the need to execute a new agreement.

23. Amendments: This Agreement may not be amended, nor shall any waiver, change,
modification, consent or discharge hereof be affected except by an instrument in
writing executed by or on behalf of the party against whom enforcement of any
such amendment, waiver, change, modification, consent or discharge is sought.

24. Entire Agreement: This Agreement is the entire agreement between the Company
and Employee and supersedes any previous oral or written agreement or
understanding between the Company and Employee with respect to the subject
matter hereof. No other representations, warranties, promises, or undertakings
have been made or are valid other than those expressly contained in this
Agreement.

BY SIGNING THIS AGREEMENT, EMPLOYEE HEREBY CERTIFIES THAT EMPLOYEE HAS READ AND
FULLY UNDERSTANDS THE MEANING OF ALL TERMS AND CONDITIONS OF THIS AGREEMENT,
INCLUDING THE ABOVE NOTICE REGARDING INVENTIONS, AND THAT EMPLOYEE ACKNOWLEDGES
THE RIGHT TO SEEK INDEPENDENT LEGAL COUNSEL BEFORE SIGNING THIS AGREEMENT.

Signed and Witnessed at                                         , on
                                        ,             

 

7



--------------------------------------------------------------------------------

EMPLOYEE:      COMVERSE, INC.

/s/ Philip H. Osman

     By: (Signature)     

Philip H. Osman

    

/s/ Andre Dahan

(Printed Name)      (Signature)

5/12/10

    

Andre Dahan

(Date)      (Printed Name)     

CEO

     (Title)     

5/12/10

     (Date)           WITNESS:     

 

     (Signature)     

 

     (Printed Name)     

 

8